                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

DAMION PAUL GOODING,
                                                                    Case No. 2:18-cv-01732-YY
              Plaintiff,
                                                                                         ORDER
       v.

OREGON DEPARTMENT OF CORRECTIONS,
et al.,

              Defendants.

MOSMAN, Chief Judge.

       Plaintiff, an inmate at the Two Rivers Correctional Institution ("TRCI"), brings this civil

rights action pursuant to 42 U.S.C. § 1983 prose. Currently before the Court is Plaintiffs Motion

for Temporary Restraining Order and a Preliminary Injunction (ECF No. 5). For the reasons that

follow, the Court DENIES Plaintiffs Motion.




  1-   ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION -
                                           BACKGROUND

          Plaintiffs Complaint alleges Defendants failed to protect Plaintiff from an inmate assault on

March 15, 2018. In his Motion, Plaintiff seeks a temporary restraining order and preliminary

injunction requiring defendants to continue to house Plaintiff on Unit 3 at TRCI. In his Decl~ation

in support of the Motion,        Plaintiff states that he faces "continued mental suffering due to

unnecessary stress and anxiety, and fear offurther assaults." Plaintiff does not, however, present any

facts showing he is in imminent danger of being moved to another prison unit or facility, or that he

is in imminent danger of suffering immediate or irreparable injury even if he is moved.

                                             DISCUSSION

I.        Temporary Restraining Order

          Pursuant to Fed. R. Civ. P. 65(b)(l)(A), this Court may issue a temporary restraining order

without written or oral notice to the Defendants only if "specific facts in an affidavit or a verified

complaint clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition." As noted, Plaintiff does not present

specific facts satisfying this requirement. Accordingly, this Court cannot issue the temporary

restraining order sought without affording notice and an opportunity to be heard to the Defendants.

II.       Preliminary Injunction

          Pursuant to Fed. R. Civ. P. 65(a)(l), "no preliminary injunction shall be issued without notice

to the adverse party." Plaintiffs Motion and supporting papers include neither a certificate of

service on the Defendants nor a showing of why notice should not be required in this case.

Accordingly, Plaintiffs motion is denied.



     2-   ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER AND
          PRELIMINARY INJUNCTION -
                                            CONCLUSION

       For these reasons, the Court DENIES Plaintiffs Motion for Temporary Restraining Order

and Preliminary Injunction (ECF No. 5), without prejudice to Plaintiffs right to re-file the motion

curing the deficiencies noted above.

       IT IS SO ORDERED.
                        ~t-      >... ,n1
       DATED this   .1: day o f ~ r , 2018.




                                              J::!Ytdl:¢5~
                                              United States ChiefDistnct Judge




  3-   ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION -
